Title: To George Washington from John Beatty, 2 July 1778
From: Beatty, John
To: Washington, George


          
            Sir,
            Princeton [N.J.] July 2d 1778
          
          Inclosed you have a List of the Prisoners capturd during the Enemys march thro this
            state & now lodged in the goal at Trenton—whether
            any yet remains in the Provost, I cannot ascertain, having receiv’d no returns from the
            Provost marshall.
          Nine of these call themselves Deserters, but as no proof appears, that they
            intentionally fell into our Hands, shall detain them as Prisoners of War. They are all
            hearty, Hale Fellows, should be glad to know whether I shall include them in the
            Exchange now about to take place.
          Capt. Nesbitt on Parole in this town is very desirous of going to Philada, where he
            says he has a number of Friends—I told him, I could not
            comply with his request, Untill Your Excelly was made aquainted with it. I am Sir your
            most Obedient & very Humb. Servt
          
            Jno. Beatty Com: gen. of Prisoners
          
        